Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments filed on 01 December 2021 has been entered. Claims 1-14 are now pending in the application.
Applicant’s arguments, see Page 7, filed 01 December 2021, with respect to rejection under U.S.C 112(a) have been fully considered and are persuasive. The rejection under 35 U.S.C. 112(a) of claims 1-14 has been withdrawn.  Amendments to claims 1, 3-4, 7-8 and 11-12 have overcome most of the 35 U.S.C. 112(b) rejections. However, Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.

Response to Arguments
Applicant's arguments filed on 01 December 2021 have been fully considered but they are not persuasive.
Applicant argues on Page 8 last paragraph that “twisting all the first strands along the central axis in a same direction or interlacing the first strands with each other so as to obtain a central core body; and winding each of the second strands around the central core body clockwise or counterclockwise in order to obtain a conductive cable” and “at least the emphasized features as recited in claim 1 is not disclosed, taught or made obvious by Fox and Zhang.” Further, in Page 9, “[T]herefore, Fox cannot realize the feature of firstly winding the first strands (1) to form a central core body and then winding the second strands (2) on the central core body.” Examiner respectfully submits that para. [0033] of Fox states “the current carrying wires, or elongate conductors, are helically wrapped or twisted” and in [0043], “the two separate . 

In response to applicant's argument that on Page 10, “[T]hat is, the conductive cable of the present Application is more impact-resistant and has a longer service life which are extremely superior than the conventional art. Therefore, it is believed that claim 1 of the present Application is patentable over Fox”. Examiner submits that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Applicant argues on Page 9 second paragraph “as shown in figures 4A-6C of Fox, the first strands (1) are self-wound, and then the first strands (1) and the second strands (2) are encapsulated in parallel to form a conductive cable. That being said, the alleged second strands (2) are not wound around the alleged first strands (1)”. Further on Page 11 third paragraph that “the present Application claims that four first strands are wound to form a central core body, and then eight second strands are wound on the central core body, while in Zhang eight second strands are directly wound on four separated first strands. The structures and implementation methods of Zhang and the present Application are completely different. Therefore, it is clear that claim 1 of the present Application involves an inventive step with respect to Zhang”. Examiner respectfully submits that Zhang teaches in para. [0055] that “T[]he line unit passes through the second space formed in the second set of support line units and the second set of 

Applicant argues in Page 10 first paragraph that “the present application is more impact-resistant and has a longer service life which are extremely superior than the conventional part”. Examiner submits that Ko (US 20050271235) teaches a sound signal wire which “is formed by a specific weaving arrangement to allow for higher rigidity which eliminates the occurrence of a roping effect under high-frequency and/or long-lasting vibrations” and “a sound signal wire that has a greater tensile strength and a more durable service life” see para. [0010-0011]. 

Therefore, from the teachings from Figs. 7A to 8C of Fox or from Figs. 2B to 7B of Zhang, the recited conductive cable manufacturing method as currently claimed in claims 1, 7 and 11 are insufficient to define over the prior art references Fox or Zhang. For the above reasons, it is believed that the rejections should be sustained. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 3, 7 and 11: The limitation “wherein the first strands are arranged to form a bundle around a circle having a gravity center and the gravity center defines a central axis penetrating through the gravity center;” renders claim indefinite. It is unclear how a gravity center penetrates through itself as recited in this limitation, as if the gravity center had a certain thickness or length so the central axis penetrates through the gravity center. Further, the limitation “a central axis” is indefinite because a central axis could be formed in parallel or perpendicular to the strands.  

Claims 2, 4-6, 8-10 and 12-14 depend on claims 1, 3, 7, and 11 respectively. Therefore claims 1-14 are rejected. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fox (US 20120103646).
Fox reads on the claims as follows:
Claim 1. A conductive cable manufacturing method (Fig. 4A to Fig. 9C), comprising: 
providing a plurality of first strands (1, Fig. 8C) and a plurality of second strands (2), wherein a total quantity of the first strands and the second strands is 2N (2 x 2) 5and N is a positive integer, wherein the first strands are arranged to form a bundle around a circle (see Fig. 9B) having a gravity center and the gravity center defines a central axis penetrating through the gravity center (average minimum distance between the central axis of the elongate ground conductor is equal to the average minimum distance between the central axis of the elongate ground conductor and the central axis of every other current carrying elongate conductor, para. [0036]); 
twisting all the first strands along the central axis in a same direction or interlacing the first strands with each other (twisted current carrying wires 1, Fig. 8C, para. [0042]) so as to obtain a central core 10body; and 
winding each of the second strands around the central core body clockwise or counterclockwise (see ground conductor 2, Fig. 8C) in order to obtain a conductive cable. 

Claim 2. The conductive cable manufacturing method of claim 1, wherein each of the first strands and the second strands is a single-wire strand (conductor or wire may represent stranded or solid conductor assemblies, Para. [0053]).  

Claim 153. The conductive cable manufacturing method (Fig. 4A to Fig. 9C), comprising: 
providing a plurality of first strands (1, Fig. 8C) and a plurality of second strands (2), wherein a total quantity of the first strands and the second strands is 2N (2 x 2) and N is a positive integer, wherein the first strands are arranged to form a bundle around a circle (see Fig. 9B) having a gravity center and the gravity center defines a central axis 20penetrating through the gravity center; 
entwining the first strands along the central axis clockwise or counterclockwise so as to obtain a central core body, wherein any two of the adjacent first strands are entwined in different directions (twisted together current carrying wires 1, Fig. 8C, para. [00423]); and 
winding each of the second strands around the central core body 25clockwise or counterclockwise (see windings of ground conductor 2, Fig. 8C) in order to obtain a conductive cable, wherein any two of the adjacent second strands are wound in different directions.  

Claim 6. The conductive cable manufacturing method of claim 3, wherein each of the first strands and the second strands is a single-wire strand (conductor or wire may represent stranded or solid conductor assemblies, Para. [0053]).  

Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (CN 205179289).
Zhang reads on the claims as follows:
Claim 1. A conductive cable manufacturing method (Fig. 2A to Fig. 7B), comprising: 
providing a plurality of first strands (21, 22, Fig. 4A) and a plurality of second strands (31, 32), wherein a total quantity of the first strands and the second strands is 2N (there are 2N twisted wire units; N is an integer equal to or greater than 2, para. [0055]) 5and N is a positive integer, wherein the first strands are arranged to form a bundle around a circle (see Figs. 4A and 4B) having a gravity center and the gravity center defines a central axis penetrating through the gravity center; 
twisting all the first strands along the central axis in a same direction or interlacing the first strands with each other (first and second groups of support line units are then woven with a sound signal line, Fig. 4B, para. [0055] and [0058]) so as to obtain a central core 10body; and 
winding each of the second strands around the central core body clockwise or counterclockwise (the second path of the second closed loop 36 formed by laterally surrounding the second group of support wire units, para. [0055], see Fig. 5) in order to obtain a conductive cable. 
Claim 2. The conductive cable manufacturing method of claim 1, wherein each of the first strands and the second strands is a single-wire strand (contains a single piece of copper foil coated with silver wire unit, Para. [0074]).  

Claim 153. The conductive cable manufacturing method (Fig. 2A to Fig. 7B), comprising: 
providing a plurality of first strands (21, 22, Fig. 4A) and a plurality of second strands (31, 32), wherein a total quantity of the first strands and the second strands is 2N (there are 2N twisted wire units; N is an integer equal to or greater than 2, para. [0055]) and N is a positive integer, wherein the first strands are arranged to form a bundle around circle (see Figs. 4A and 
entwining the first strands along the central axis clockwise or counterclockwise so as to obtain a central core body, wherein any two of the adjacent first strands are entwined in different directions (first and second groups of support line units are then woven with a sound signal line, Fig. 4B, para. [0055]); and 
winding each of the second strands around the central core body 25clockwise or counterclockwise (the second path of the second closed loop 36 formed by laterally surrounding the second group of support wire units, para. [0055], see Fig. 5) in order to obtain a conductive cable, wherein any two of the adjacent second strands are wound in different directions.  

[AltContent: textbox (triangular boundary)][AltContent: textbox (triangular boundary)][AltContent: arrow][AltContent: arrow][AltContent: ][AltContent: ][AltContent: oval][AltContent: textbox (vertical line)][AltContent: textbox (horizontal line)][AltContent: connector][AltContent: connector][AltContent: textbox (first boundary)][AltContent: arrow][AltContent: textbox (second boundary)][AltContent: arrow][AltContent: oval]
    PNG
    media_image1.png
    358
    355
    media_image1.png
    Greyscale

	Modified Figure 7B, Zhang

Claim 4. The conductive cable manufacturing method of claim 3, wherein a first boundary encircling the central core body and a second boundary encircling the first boundary and the central core body are defined around the central core body (see modified Fig. 7B 

Claim 5. The conductive cable manufacturing method of claim 4, wherein a quantity of the first strands is 4 and a quantity of the second strands is 8, 15wherein the first boundary and the second boundary are circular (Fig. 7B, see para. [0052] and [0059]).  

Claim 6. The conductive cable manufacturing method of claim 3, wherein each of the first strands and the second strands is a single-wire strand (contains a single piece of copper foil coated with silver wire unit, para. [0074]).    

Claim 7. A conductive cable manufacturing method (Fig. 2A to Fig. 7B), comprising: 
providing a plurality of first strands and a plurality of second strands, 20wherein a total quantity of the first strands and the second strands is 2N (there are 2N twisted wire units; N is an integer equal to or greater than 2, para. [0055]) and N is a positive integer, wherein the first strands are arranged to form a bundle around a circle (see Figs. 4A and 4B) having a gravity center and the gravity center defines a central axis penetrating through the gravity center, a third boundary encircling the gravity center, a fourth boundary encircling the third boundary 
entwining the first strands along the central axis clockwise or 14counterclockwise so as to obtain a central core body (first and second groups of support line units are then woven with a sound signal line, Fig. 4B, para. [0055]), wherein the first strands are distributed over the third boundary and the fourth boundary (see Fig. 7A); and 
winding each of the second strands clockwise and counterclockwise 5around the central core body in order to obtain a conductive cable, wherein any two of the adjacent second strands are wound in different direction (second set of knitting unit 32 rotates along the first and second sets of support line units, and then weaves the sound signal line, in which it is anticipated that the windings form either clockwise or counterclockwise around a core body, see para. [0055] and Fig. 5).  

Claim 8. The conductive cable manufacturing method of claim 7, wherein two of the first strands disposed on the horizontal line or the vertical line in pairs face to each other (Fig 7B), and the first strand (211, Fig. 7B) disposed on the third boundary (inside area of four strands 211 and 221) and the 10first strand, opposite thereto, disposed on the fourth boundary (inside area of four strands 311 and 321) are wound in different directions (see Fig. 7B).  

Claim 9. The conductive cable manufacturing method of claim 8, wherein a quantity of the first strands is 8 and a quantity of the second strands is 4, wherein the third boundary and the fourth boundary are circular (para. [0059]).  

Claim 1510. The conductive cable manufacturing method of claim 7, wherein each of the first strands and the second strands is a single-wire strand (contains a single piece of copper foil coated with silver wire unit, para. [0074]).  

 		Claim 11. A conductive cable manufacturing method (Fig. 2A to Fig. 7B), comprising: 
providing a plurality of first strands (21, 22, Fig. 4A) and a plurality of second strands (31, 32), wherein a total quantity of the first strands and the second strands is 2N (there are 2N twisted wire units; N is an integer equal to or greater than 2, para. [0055]) 20and N is a positive integer, wherein the first strands are arranged to form a bundle around a circle (see Figs. 4A and 4B) having a gravity center and the gravity center defines a central axis penetrating through the gravity center, a third boundary close to the gravity center, a fourth boundary away from the gravity center, a horizontal line penetrating through the gravity center and a vertical line perpendicular to 25and intersecting the horizontal line (see modified Figure 7B above); 
entwining the first strands along the central axis clockwise or counterclockwise (first and second groups of support line units are then woven with a sound signal line, Fig. 4B, para. [0055]) so as to obtain a central core body, wherein the first 15strands are distributed over the third boundary and the fourth boundary; and 
winding each of the second strands clockwise or counterclockwise around the central core body so as to obtain a conductive cable (the second path of the second closed loop 36 formed by laterally surrounding the second group of support wire units, para. [0055], see Fig. 5), wherein a 5space around the central core body defines a first boundary around the central core body, a second boundary around the central core body (see modified Fig. 7B above), wherein the first boundary and the second boundary are triangular (see modified Fig. 7B above), and the second strands are distributed over the first boundary and the second boundary, and opposite 

Claim 12. The conductive cable manufacturing method of claim 11, wherein two of the first strands disposed on the horizontal line or the vertical line in pairs face 15to each other, and the first strand disposed on the third boundary and the first strand, opposite thereto, disposed on the fourth boundary are wound in different directions (see Fig. 7B).  

Claim 13. The conductive cable manufacturing method of claim 12, wherein a quantity of the first strands is 8 and a quantity of the second strands is 12 (para. [0059]).

Claim 2014. The conductive cable manufacturing method of claim 11, wherein each of the first strands and the second strands is a single-wire strand (contains a single piece of copper foil coated with silver wire unit, para. [0074]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K ABRAHAM whose telephone number is (571)270-1087. The examiner can normally be reached Monday-Friday 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSE K ABRAHAM/Examiner, Art Unit 3729                                                                                                                                                                                                        /PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729